           Case 2:19-cr-01715-RB Document 40 Filed 02/24/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                     §
          Plaintiff,                          §
                                              §
VS.                                           §       NO. 19-CR-1715-RB
                                              §
JAMES CHRISTOPHER BENVIE,                     §
         Defendant.

                                DEFENDANT’S WITNESS LIST

     The Defendant, JAMES CHRISTOPHER BENVIE, by and through his counsel, submits this

list of witnesses that maybe called at trial. Defendant reserves the right to supplement this witness

list should additional witnesses become necessary.

1.      New Mexico Governor Michelle Lujan Grisham.

2.      Congress woman Veronica Escobar.

3.      New Mexico Attorney General Hector Balderas.

4.      Congress woman Debra Anne Halland.

5.      Congress Man Ben Ray Lujan.

6.      ACLU director Peter Simonson.

7.      Any Witness listed in the United States witness list.

8.      Any witnesses to be used for the purposes of rebuttal testimony.



                                                      Respectfully submitted,

                                                      /s/ Orlando Mondragon
                                                      Orlando Mondragon
                                                      Attorney for Defendant
                                                      State Bar No. 21803
                                                      1028 Rio Grande
                                                      El Paso, Texas 79902
                                                      (915) 566-8181
           Case 2:19-cr-01715-RB Document 40 Filed 02/24/20 Page 2 of 2



                                    CERTIFICATE OF SERVICE

I hereby certify that on the 24th day of February 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such filing to all

counsels of record in this cause.



                                       /s/ Orlando Mondragon
                                       Attorney for James Christopher Benvie




                                                 2
